Thompson, J.,
with whom Collins, C. J., concurs,
dissenting:
We are not here dealing with a case where the appointing power may hire and fire at his pleasure. Our statutes contemplate a showing of good cause and a hearing before an impartial judge before a probation officer may be removed, discharged or reduced in rank. The procedure followed to demote the petitioner violated relevant statutory provisions.
NRS 62.100(g) provides that “the probation committee may, upon the majority vote of its members, recommend the removal or discharge of any probation officer.” NRS 62.110, in relevant part declares that a “probation officer may be . . . reduced in position only after having been given the reasons therefor in writing and being afforded an opportunity to be heard before the judge in answer thereto.”
In the matter before us the probation committee recommended Hampton’s demotion effective December 1, 1968, without giving any reasons therefor, and the judge approved that recommendation before Hampton was even notified of it! This is not consonant with statute nor in harmony with one’s sense of fundamental fairness. The probation committee must *411give its reasons for recommending demotion. It did not do so. This requirement is meaningful. Its purpose is to notify the probation officer of the committee’s grievances and to accord him the opportunity to respond to specific charges. He cannot be expected to respond to charges when none have been made. The probation officer is then to be given the opportunity to answer before a judge who has not already participated in the committee’s action and approved it in advance.
The majority is satisfied with the procedure employed in this case and finds that the probation committee and the judge acted within the law. The opinion, however, fails to mention NRS 62.100(g) concerning the recommendation of the probation committee, and which does not call for the approval or disapproval of the judge of that recommendation before a hearing is held. The opinion fails to note that NRS 62.110 commands the probation committee to give reasons for its recommendation. The opinion fails to state that such reasons were not given. The opinion refuses to acknowledge that Hampton was not notified of the basis for recommended disciplinary action and could not, therefore, be expected to prepare a response or answer. Finally, the opinion states that Hampton was offered a. hearing but refused it, when in fact he sought a hearing before a judge who had not prejudged the matter by approving the committee’s recommendation in advance. These facts may not be swept under the carpet and ignored. They exist and constitute the heart of this controversy.
A writ should issue.
Respectfully, we dissent.